—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Westchester County (Bellantoni, J.), dated January 22, 2002, which, upon his default on the issue of liability and upon a jury verdict after an inquest on the issue of damages, is in favor of the plaintiff and against him in the principal sum of $120,000 ($20,000 for past pain and suffering and $100,000 for punitive damages).
Ordered that the judgment is modified, on the facts and as matter of discretion, by deleting the provision thereof awarding punitive damages and substituting therefor a provision severing the claim for punitive damages and granting a new trial with respect thereto; as so modified, the judgment is affirmed, with costs to the appellant, unless within 30 days after service upon her of a copy of this decision and order, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Westchester County, a written stipulation consenting to decrease the verdict as to punitive damages from the sum of $100,000 to the sum of $15,000 and to the entry of an appropriate amended judgment; in the event that the plaintiff so stipulates, the judgment, as so reduced and amended, is affirmed, without costs or disbursements, and the *571matter is remitted to the Supreme Court, Westchester County, for entry of an appropriate amended judgment accordingly.
Contrary to the defendant’s contention, the award of $20,000 in compensatory damages was not excessive (see CPLR 5501 [c]; see e.g. Balsam v City of New York, 298 AD2d 479 [2002]; Stylianou v Calabrese, 297 AD2d 798 [2002]). However, the award of punitive damages was excessive to the extent indicated herein (see CPLR 5501 [c]; Nardelli v Stamberg, 44 NY2d 500 [1978]; Buggie v Cutler, 222 AD2d 640, 642 [1995]; Laurie Marie M. v Jeffrey T.M., 159 AD2d 52, 61 [1990], affd 77 NY2d 981 [1991]; cf. Ramlakhan v Mangru, 253 AD2d 806 [1998]). Florio, J.P., Crane, Cozier and Rivera, JJ., concur.